On December 5, 1994, the suspended sentence of five (5) years heretofore entered by this court on April 23, 1992 was revoked, and defendant was ordered to serve five (5) years of said sentence at Montana State Prison, save and except for 34 days heretofore served in this case upon his conviction for robbery, a felony. Defendant is not given credit for any street time since the sentence was imposed for reasons stated in said findings, and the five years revoked is separate from the three years not originally suspended. That defendant is designated as a non-dangerous offender, and his parole eligibility shall be determined accordingly. The court further directs that as a condition of parole, defendant be required to pay at least $100.00 a month on the restitution of $1,000.00 and the fine of $1,000.00 he owes herein, beginning within 30 days after his parole. That the court directs defendant be permitted to participate in any chemical dependency or alcohol education and counseling program at said prison, however, provided he complies with all the lawful rules and regulations therefor.
On March 17, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed and requested that his petition be dismissed.
It is hereby ordered that the petition is dismissed.
Done in open Court this 17th day of March, 1995.
Hon. John Warner, Chairman, Hon. Ted Lympus, Member, Hon. Frank Davis, Member.